DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	This Office Action is in response to the Applicant’s amendment filed on January 12, 2022. Claims  26 and 36 have been amended. Claims 1-25 and 41-43 have been canceled. Claims 36-40 and 44-45 have been withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) 26 have been considered but are moot because the new ground of rejection includes a new reference to Linsmeier et al.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 26-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kirma (DE 3917205) in view of Linsmeier et al. (US 2006/0022001 A1) and Popp et al. (US 2007/0044979 A1).
With regard to claim 26, Kirma discloses a system (Fig. 1) for suppressing fire, the system comprising: a support structure (rail 7) configured to be mounted inside a vehicle (1); a pivot member pivotably connected to the support structure (7), the pivot member including a nd and 3rd paragraphs), each of the positions being disposed above a location configured to receive a container (each of seat locations in the entire passenger cabin 1 is capable of  receiving a container), 
However, Kirma fails to disclose the arm extending lengthwise from a first end to a second end, the first end being pivotably coupled to the hinge and a penetrator assembly coupled to the second end of the arm.
Linsmeier teaches a system for suppressing fire, the system comprising an arm (70), wherein the arm extending lengthwise from a first end (68) to a second end (76), the first end being pivotably coupled to a hinge (62) and a penetrator assembly (72) coupled to the second end of the arm (Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the arm of Kirma, by pivotably coupled the hinge (62) to the first end of the arm as taught by Linsmeier instead of the middle of the arm, for the purpose of providing a longer pivoting arm that could reach/pierce small containers. 
However, Kirma fails to disclose a penetrator assembly coupled to the arm, the penetrator assembly comprising: a nozzle having a tip configured to pierce the container, and an actuator associated with the nozzle, wherein the actuator is configured to extend the tip of the nozzle in a direction perpendicular to the plane such that the tip pierces the container; and at least one conduit associated with the penetrator assembly and configured to supply fire suppressant to the nozzle.
Popp teaches a system for suppressing fire, the system comprising a penetrator assembly (52/53/56/58/110) coupled to the arm (50), the penetrator assembly (56/110) comprising a nozzle (56) having a tip (110, Para. [0099]) configured to pierce the container (Fig. 22 and Para. [0099]), and an actuator (121; see Para. [0099]) associated with the nozzle (56), 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Kirma, by employing the penetrator assembly (52/53/56/58/110) and the conduit (126/130) as taught by Popp connected to the second end of the arm of Kirma, for the benefit of allowing fire suppressant to be delivered to the interior of the cargo container (Para. [0099]).
With regard to claim 27, the device of Kirma as modified by Linsmeier and  Popp discloses the invention as disclosed in the rejection of claim 26 above. Popp further discloses a fire suppressant delivery system (Fig. 24) comprising: at least one tank (122) and the at least one conduit (126/130) providing flow communication between the at least one tank (122) and the penetrator assembly (52/53/56/58/110).	
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Kirma, by employing the fire suppressant delivery system (Fig. 24) as taught by Popp connected to the system of Kirma, for the purpose of providing fire suppressant to stop fire outbreaks.
With regard to claim 28, the device of Kirma as modified by Linsmeier and Popp discloses the invention as disclosed in the rejection of claim 27 above. Popp further discloses the at least one tank (122) comprises a first tank (top 122, Fig. 24) and a second tank (bottom 122, Fig. 24), wherein the first tank is configured to contain a first fire suppressant component (Para. [0103] “gas”), and the second tank is configured to contain a second fire suppressant component (Para. [0103] “surfactant”), and wherein the at least one conduit (126/130) comprises: a first conduit (Fig. 24, top 126) providing flow communication between the first tank (top 122) and the penetrator assembly (56/110), and a second conduit (Fig. 24, bottom 126) 
With regard to claim 29, the device of Kirma as modified by Linsmeier and Popp discloses the invention as disclosed in the rejection of claim 28 above. Popp further discloses the first fire suppressant component comprises gas (Para. [0103] “gas”) and the second fire suppressant component comprises foam solution (Para. [0103] “surfactant may be a foam”), and the penetrator assembly (56/110) is configured to combine the gas and the foam solution to form fire suppressant foam (combined by conduit 130, Fig. 24) and discharge the fire suppressant foam from the nozzle (56) into the container (20).
With regard to claim 30, the device of Kirma as modified by Linsmeier and Popp discloses the invention as disclosed in the rejection of claim 26 above. Popp further discloses a controller (10/18) that deploys the penetrator assembly (56/110) and activates the actuator (121) upon detection of a temperature associated with a container (in cargo area 32, see Fig. 1) that is greater than a predetermined temperature (see Para. [0087, 0089]).
With regard to claim 31, the device of Kirma as modified by Linsmeier and Popp discloses the invention as disclosed in the rejection of claim 26 above. Popp further discloses at least one sensor (14) configured to detect a temperature associated with at least one container (Para. [0054] and Fig. 1), and a controller (10/18) that receives a signal indicative of the temperature associated with the at least one container (20) from the at least one sensor (Para. [0055, 0065] and Fig. 1), compares the temperature associated with the at least one container (20) with the predetermined temperature (Para. [0087, 0089]), and deploys the penetrator assembly (56/110) and actuates the actuator (121) if the temperature associated with the at least one container (20) is greater than the predetermined temperature (see Para. [0087, 0089]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Kirma, by employing the sensor and the controller (14 and 10/18) 
With regard to claim 32, the device of Kirma as modified by Linsmeier and Popp discloses the invention as disclosed in the rejection of claim 30 above. Popp further discloses at least one sensor (14) configured to detect a temperature associated with at least one container (20, Para. [0054]); and a controller (10/18) that receives a signal indicative of the temperature associated with the at least one container (20) from the at least one sensor (Para. [0055, 0065] and Fig. 1), compares the temperature associated with the at least one container (20) with the predetermined temperature (Para. [0087, 0094]), and activates a warning signal (fire alerting system 16) if the temperature associated with the at least one container (20) that is greater than the predetermined temperature (Para. [0065]), and wherein the warning signal (16) provides an indication (alert) that the temperature associated with the container is greater than the predetermined temperature (Para. [0056, 0065]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Kirma, by employing the sensor and the controller (14 and 10/18) as taught by Popp connected to the system of Kirma, for the purpose of monitoring inside of the aircraft, as a result to prevent fire.
With regard to claim 33, the device of Kirma as modified by Linsmeier and Popp discloses the invention as disclosed in the rejection of claim 32 above. Popp further discloses a system activation switch (functions performed by 18, see Para. [0065]) configured to deploy the penetrator assembly (56/110, Para. [0085]) and actuate the actuator (“enunciate the activation of a fire suppressant release control”, see Para. [0065, 0085]).
With regard to claim 34, the device of Kirma as modified by Linsmeier and Popp discloses the invention as disclosed in the rejection of claim 31 above. Popp further discloses the at least one sensor (14) comprises a first sensor (Fig. 1 bottom left sensor) configured to detect a temperature associated with a first container (Fig. 1 bottom left container), and a 
With regard to claim 35, the device of Kirma as modified by Linsmeier and Popp discloses the invention as disclosed in the rejection of claim 34 above. Popp further discloses the controller (10/18) receives signals indicative of the temperatures associated with the first and second containers (Para. [0055, 0065] and Fig. 1) from the first and second sensors (14, Fig. 1), compares the temperatures associated with the first and second containers with at least one predetermined temperature (Para. [0087]), and deploys the penetrator assembly (56/100) and actuates the actuator (121) if the temperature associated with either the first or second container is greater than the at least one predetermined temperature (Para. [0056, 0065, 0085]), and wherein the controller (10/18) controls deployment of the penetrator assembly (56/100) such that the nozzle (56) penetrates the container (20) associated with the temperature that is greater than the at least one predetermined temperature (see Para. [0087, 0089]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752